--------------------------------------------------------------------------------

Exhibit 10.3



[image00001.jpg]


Loan No. 00031748S01-A


AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE
 
THIS AMENDED AND RESTATED REVOLVING CREDIT PROMISSORY NOTE (this “Promissory
Note”) to the Credit Agreement dated July 3, 2017 (such agreement, as may be
amended, hereinafter referred to as the “Credit Agreement”), is entered into as
of May 29, 2020 between FARM CREDIT SERVICES OF AMERICA, PCA, a
federally-chartered instrumentality of the United States (“Lender”) and
LINCOLNWAY ENERGY, LLC, Nevada, Iowa, a limited liability company (together with
its permitted successors and assigns, the “Borrower”). Capitalized terms not
otherwise defined in this Promissory Note will have the meanings set forth in
the Credit Agreement.
 
RECITALS
 
(A)        This Promissory Note amends, restates, replaces and supersedes, but
does not constitute payment of the indebtedness evidenced by, the promissory
note set forth in the Revolving Credit Promissory Note numbered 00031748S01,
dated as of June 28, 2019, between Lender and the Borrower.
 
SECTION 1.                    REVOLVING CREDIT COMMITMENT. On the terms and
conditions set forth in the Credit Agreement and this Promissory Note, Lender
agrees to make loans to the Borrower during the period set forth below in an
aggregate principal amount not to exceed $4,000,000.00, at any one time
outstanding (the “Commitment”). Within the limits of the Commitment, the
Borrower may borrow, repay and re-borrow.
 
SECTION 2.                     PURPOSE. The purpose of the Commitment is to
finance the operating needs of the Borrower.
 
SECTION 3.                    TERM. The term of the Commitment will be from the
date hereof, up to and including January 1, 2021, or such later date as Agent
may, in its sole discretion, authorize in writing (the “Term Expiration Date”).
Notwithstanding the foregoing, the Commitment will be renewed for an additional
year only if, on or before the Term Expiration Date, Agent provides to the
Borrower a written notice of renewal for an additional year (a “Renewal
Notice”). If on or before the Term Expiration Date, Lender grants a short-term
extension of the Commitment, the Commitment will be renewed for an additional
year only if Agent provides to the Borrower a Renewal Notice on or before such
extended expiration date. All annual renewals will be measured from, and
effective as of, the same day as the Term Expiration Date in any year.
 

--------------------------------------------------------------------------------

LINCOLN WAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748S01-A


SECTION 4.                     LIMITS ON ADVANCES, AVAILABILITY, ETC. The loans
will be made available as provided in Article 2 of the Credit Agreement.
 
SECTION 5.                     INTEREST. The Borrower agrees to pay interest on
the unpaid balance of the loan(s) in accordance with the following interest rate
option(s):
 
(A)        One-Month LIBOR Index Rate. At a rate (rounded upward to the nearest
1/100th and adjusted for reserves required on Eurocurrency Liabilities (as
hereinafter defined) for banks subject to FRB Regulation D (as hereinafter
defined) or required by any other federal law or regulation) per annum equal at
all times to 3.750% above the higher of: (1) zero percent (0.00%); or (2) the
rate reported at 11:00 a.m. London time for the offering of one (1)-month U.S.
dollars deposits, by Bloomberg Information Services (or any successor or
substitute service providing rate quotations comparable to those currently
provided by such service, as determined by Agent from time to time, for the
purpose of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) on the first U.S. Banking Day (as hereinafter
defined) in each week, with such rate to change weekly on such day. The rate
will be reset automatically, without the necessity of notice being provided to
Agent, the Borrower, or any other party, on the first U.S. Banking Day of each
succeeding week, and each change in the rate will be applicable to all balances
subject to this option. Information about the then-current rate will be made
available upon telephonic request. For purposes hereof: (a) “U.S. Banking Day”
means a day on which Agent is open for business and banks are open for business
in New York, New York; (b) “Eurocurrency Liabilities” will have the meaning as
set forth in “FRB Regulation D”; and (c) “FRB Regulation D” means Regulation D
as promulgated by the Board of Governors of the Federal Reserve System, 12 CFR
Part 204, as amended.
 
Interest will be calculated on the actual number of days each loan is
outstanding on the basis of a year consisting of 360 days and will be payable
monthly in arrears by the 20th day of the following month or on such other day
as Agent will require in a written notice to the Borrower (“Interest Payment
Date”).
 
SECTION 6.                     PROMISSORY NOTE. The Borrower promises to repay
the unpaid principal balance of the loans on the Term Expiration Date, as the
term may be extended from time to time.
 
In addition to the above, the Borrower promises to pay interest on the unpaid
principal balance of the loans at the times and in accordance with the
provisions set forth herein.
 
SECTION 7.                     SECURITY. The Borrower’s obligations hereunder
and, to the extent related hereto, under the Credit Agreement, will be secured
as provided in Section 2.4 of the Credit Agreement.
 

--------------------------------------------------------------------------------

LINCOLN WAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748S01-A


SECTION 8.                     FEES.
 
(A)         Amendment Fee. In consideration of the Commitment, the Borrower
agrees to pay to Agent on the execution hereof, a fee in the amount of
$5,000.00.
 
(B)         Commitment Fee. In consideration of the Commitment, the Borrower
agrees to pay to Agent a commitment fee on the average daily unused available
portion of the Commitment at the rate of 0.250% per annum (calculated on a
360-day basis), payable monthly in arrears by the 20th day following each month.
Such fee will be payable for each month (or portion thereof) occurring during
the original or any extended term of the Commitment.
 
SECTION 9.                     LETTERS OF CREDIT. INTENTIONALLY OMITTED.
 
SECTION 10.                   LIBOR TERMINATION.
 
(A)       If at any time the generally recognized administrator of interest
rates offered for U.S. dollars on the London interbank market (a “LIBOR Rate”) 
ceases to provide quotations for LIBOR Rates, or if such administrator or any
person having authority over such administrator or with respect to LIBOR Rates
generally announces that LIBOR Rates will cease to be provided within a period
not exceeding 90 days, or if Agent otherwise determines that LIBOR Rates have
been, or are likely within a period not exceeding 90 days to be, discontinued,
or that LIBOR Rates do not, or are likely within a period not exceeding 90 days
not to, adequately and fairly reflect the cost to the Agent of making or
maintaining loans hereunder, then the Agent may, after consultation with but
without the consent of the Borrower, amend this promissory note and any other
Loan Document to (1) replace any interest rate in this promissory note based
upon the LIBOR Rate with a replacement benchmark rate deemed appropriate by the
Agent in good faith and in its sole discretion, (2) adjust the margins
applicable to the determination of interest rates under this promissory note
(whether up or down) as deemed appropriate by Agent in good faith and in its
sole discretion to compensate for differences between the LIBOR Rate and such
replacement benchmark rate, and (3) after consultation with but without the
consent of the Borrower, effect such other technical, administrative and
operational changes to the Loan Documents as Agent in good faith and in its sole
discretion deems appropriate to reflect the adoption and implementation of such
replacement rate. Agent shall give the Borrower not less than five days’ notice
of any such amendment prior to the effective date thereof.
 
(B)         Notwithstanding the foregoing paragraph (A), if prior to the
commencement of any interest period proposed to be subject to a LIBOR Rate,
Agent determines (which determination shall be conclusive and binding absent
manifest error) that:
 

(1)         either dollar deposits are not being offered to banks in the London
interbank market or that adequate and reasonable means do not exist for
ascertaining a LIBOR Rate for such interest period; or



--------------------------------------------------------------------------------

LINCOLN WAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748S01-A
 
(2)         a LIBOR Rate for such interest period will not adequately and fairly
reflect the cost to Agent of making or maintaining the loans for such interest
period;


then Agent shall give notice thereof to the Borrower as promptly as practicable
thereafter and, until Agent notifies the Borrower that the circumstances giving
rise to such notice no longer exist, (a) any request to convert any loan to, or
continue any LIBOR Rate loan at, a LIBOR Rate shall be ineffective, and (b) the
Agent shall, after consultation but without the consent of the Borrower, select
an alternate rate of interest to apply to any and all balances upon the
expiration of the interest period applicable thereto, which rate of interest
shall be commercially reasonable and generally consistent with the
then-prevailing market convention, if any, for replacement of a LIBOR Rate in
bilateral loan transactions.


SIGNATURE PAGE FOLLOWS
 

--------------------------------------------------------------------------------

LINCOLN WAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748S01-A


SIGNATURE PAGE TO PROMISSORY NOTE
 
IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).
 

 
LINCOLNWAY ENERGY, LLC
       
By:
/s/ Seth Harder
       
Name:
Seth Harder
       
Title:
CEO / President




--------------------------------------------------------------------------------

LINCOLN WAY ENERGY, LLC
Nevada, Iowa
Promissory Note No. 00031748S01-A


SIGNATURE PAGE TO PROMISSORY NOTE
 
IN WITNESS WHEREOF, the parties have caused this Promissory Note to the Credit
Agreement to be executed by their duly authorized officer(s).
 

 
FARM CREDIT SERVICES OF AMERICA, PCA
       
By:
/s/ Mick Porter
       
Name:

Mick Porter
       
Title:
Vice President Large Producer Underwriting





--------------------------------------------------------------------------------